Exhibit 10.1

 

ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE

 

This Assignment of Agreement of Purchase and Sale (the “Assignment”) is entered
into as of December 26, 2019 (the "Effective Date"). The parties to this
Assignment are Lodging Fund REIT III OP, LP, a Delaware limited partnership (the
“Assignor”), LF3 Lubbock Casa, LLC, a Delaware limited liability company, and
LF3 Lubbock Casa TRS, LLC, a Delaware limited liability company (collectively,
the “Assignee”); all entities have an address of 1635 43rd Street South, Suite
205, Fargo, North Dakota 58103.

 

INTRODUCTORY STATEMENTS

 

A. The Assignor entered into an Agreement of Purchase and Sale effective as of
July 26, 2019, as amended from time to time ("Purchase Agreement") (a copy of
the Purchase Agreement is attached to this Assignment as Exhibit A) with respect
to the purchase of a hotel business.

 

B.The Assignor and Assignee desire that Assignor assign its interest in the
Purchase Agreement to Assignee under the terms and conditions set forth in this
Assignment.

 

C.Unless otherwise agreed upon, at closing, LF3 Lubbock Casa, LLC will take
ownership of the Real Property (as defined in the Purchase Agreement) and LF3
Lubbock Casa TRS, LLC will take ownership of all other Property (as defined in
the Purchase Agreement).

 

In consideration of the above Introductory Statements, and the promises and
provisions set forth in this Assignment, the parties agree as follows:

 

1.Assignment.  Assignor assigns to Assignee all of Assignor’s right, title, and
interest in and to the Purchase Agreement.

 

2.Acceptance by Assignee. Assignee accepts the Assignment and all rights
accruing to it under the Purchase Agreement, and assumes and agrees to perform
all covenants and obligations of the Assignor under the Purchase Agreement, from
and after the Effective Date.

 

3.Release of Assignor’s Liability. This Assignment does not relieve Assignor of
any of its obligations to Seller under the Purchase Agreement.

 

4.Counterparts; Facsimile Signatures. This Assignment may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Assignment and all of which, when taken together, will be deemed to constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Assignment by telecopier or electronic mail shall be as effective
as delivery of a manually executed signature page to this Assignment.

 










 

The parties have executed this Assignment as of the date listed below each
party’s signature.

 

 

ASSIGNOR

 

 

 

Lodging Fund REIT III OP, LP,

 

a Delaware limited partnership

 

 

 

By:  Lodging Fund REIT III, Inc.

 

Its:  General Partner

 

 

 

 

 

  /s/ Samuel C. Montgomery

 

By: Samuel C. Montgomery

 

Its:  Chief Operating Officer

 

 

 

 

 

ASSIGNEE

 

 

 

LF3 Lubbock Casa, LLC,

 

a Delaware limited liability company

 

 

 

By:  Lodging Fund REIT III OP, LP

 

Its:  Sole Member

 

 

 

By:  Lodging Fund REIT III, Inc.

 

Its:  General Partner

 

 

 

  /s/ Samuel C. Montgomery

 

By: Samuel C. Montgomery

 

Its:  Chief Operating Officer

 

 

 

LF3 Lubbock Casa TRS, LLC,

 

a Delaware limited liability company

 

 

 

By:  Lodging Fund REIT III TRS, Inc.

 

Its:  Sole Member

 

 

 

  /s/ Samuel C. Montgomery

 

By: Samuel C. Montgomery

 

Its:  Chief Operating Officer

 



